Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The examiner has accepted the drawings filed on 05/06/20.

Allowable Subject Matter
Claims 1-4 are allowed.

The following is an examiner’s statement of reasons for allowance: Ansorge et al (US 2010/0047465 A1) discloses (see Fig 1, para [0057]) a paint shop provided with painting robots (13, 16) and drip tray (22, 23). Yoshida et al (US 6,458,424) teaches (see Figs 1-2) a painting device with a robot, a rotary head 20 moving to the washing container 105.  However, both Ansorge et al and Yoshida et al lack teaching a dripping-preventing member provided removably and attached to the applicator and a collecting part being movable toward the conveyed object.  Clifford et al (US 2006/0292308 A1, see Fig 9) and Herre et al (US 2011/0262622A1, see claim 76) each teaches a painting system having a robot and a position sensor and a controller.  However, Clifford et al and Herre et al do not teach a dripping-preventing member removably attached to the applicator, detached from the applicator to apply the agents, a collector with a collector part moving and extend toward the conveyed object to collect the dripping-preventing member.  JP05-097077 A also teaches an apparatus for assembling an auto mobile having a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238.  The examiner can normally be reached on 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717